Case 2:20-mc-50443-SFC-APP ECF No. 5 filed 04/21/20                    PageID.94   Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Sriakhil Gogineni,

                                   Plaintiff(s),
v.                                                     Case No. 2:20−mc−50443−SFC−APP
                                                       Hon. Sean F. Cox
Equifax Credit Information
Services, Inc., et al.,

                                   Defendant(s),



                                      NOTICE OF REMAND

TO: 35TH DISTRICT COURT



     Enclosed are certified copies of the Order of Remand and this Court's docket sheet.

  Please acknowledge receipt of these documents by returning a time−stamped copy of this
Notice to:

                     Clerk's Office
                     U.S. District Court for the Eastern District of Michigan
                     231 W. Lafayette Boulevard, 5th Floor
                     Detroit, Michigan 48226
                     (313) 234−5005



                                      Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                   DAVID J. WEAVER, CLERK OF COURT


                                               By: s/D. Peruski
                                                   Deputy Clerk

Dated: April 21, 2020
